—Appeal from a judgment of the County Court of Madison County (Humphreys, J.), rendered July 30, 1993, convicting defendant upon his plea of guilty of the crimes of attempted burglary in the *927second degree and tampering with a witness in the third degree.
Defendant pleaded guilty to the crimes of attempted burglary in the second degree and tampering with a witness in the third degree and was sentenced as a second felony offender to concurrent terms of imprisonment of 2 Vi to 5 years for the attempted burglary conviction and 2 to 4 years for the tampering with a witness conviction. On this appeal, defendant’s sole contention is that the sentences imposed are harsh and excessive.
Defendant was allowed to plead guilty to attempted burglary in the second degree in satisfaction of a three-count indictment which included the more serious charge of burglary in the second degree and to tampering with a witness in the third degree in satisfaction of a one-count indictment with the understanding that the sentences imposed on his plea would run concurrently. Further, defendant pleaded guilty knowing that he would receive the sentences ultimately imposed. Given these facts, as well as defendant’s criminal record, we find no reason to disturb the sentences imposed by County Court.
Mercure, J. P., Crew III, White, Casey and Peters, JJ., concur. Ordered that the judgment is affirmed.